Citation Nr: 0818485	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for a major depressive disorder.  

2.  Entitlement to an increased rating for malunion of the 
left femur, status post closed fracture of the proximal 
femoral shaft with external rotation deformity, currently 
rated as 30 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently rated as 10 percent 
disabling.   

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his daughter


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1972 to December 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in August 2007.  

The claim for an increased rating for degenerative joint 
disease and degenerative disc disease of the lumbar spine and 
the claim for an increased rating for left knee degenerative 
joint disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The major depression has for the entire period of initial 
rating claim resulted in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood; impairment 
of short and long-term memory; a constricted affect; impaired 
judgment; impaired impulse control, and difficulty in 
establishing and maintaining effective work and social 
relationships. 

2.  The veteran's service-connected major depressive disorder 
has not for any period of initial rating claim resulted in 
occupational and social impairment, with deficiencies in most 
areas due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

3.  The malunion of the left femur, status post closed 
fracture of the proximal femoral shaft has not for any period 
of increased rating claim resulted in fracture of the 
surgical neck of the femur with a false joint, fracture of 
the shaft or anatomical neck of the femur with nonunion, or 
limitation of flexion of the thigh to less than 20 degrees.

4.  The veteran's service-connected disabilities include a 
major depressive disorder, now rated as 50 percent disabling; 
malunion of the left femur status post closed treatment of 
proximal femoral shaft fracture with external rotation 
deformity, rated as 30 percent disabling; degenerative 
changes of the right knee, rated as 30 percent disabling; 
degenerative joint disease with degenerative disc disease of 
the lumbar spine, with limitation of motion, rated as 20 
percent disabling; degenerative joint disease of the left 
knee, rated as 10 percent disabling; and degenerative joint 
disease with degenerative disc disease of the lumbar spine, 
rated as 10 percent disabling.  

5.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment consistent with his 
educational background and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial rating for major 
depression are met for the entire period of initial rating 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.125 to 4.130, 
Diagnostic Code 9434 (2007).  

2.  The criteria for a disability rating higher than 30 
percent for malunion of the left femur, status post closed 
fracture of the proximal femoral shaft are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5251, 5252, 5255 (2007).

3.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disabilities (TDIU) are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.1-4.14, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence.  Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in July 2002, August 
2002, March 2003, April 2003, December 2003, March 2006 and 
March 2007 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letters informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  

The Board finds that the letters and other notification 
documents adequately explained to the veteran the evidence 
which would warranted higher ratings, as is required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App 37 (2008).  In this 
regard, the letter dated in April 2003 notified him that he 
should submit evidence that the service-connected conditions 
had worsened, and that he should submit medical evidence that 
showed that they had gotten worse.  The letter dated in March 
2006 indicated that VA determined the disability rating by 
using a schedule for evaluating disabilities that is 
published as title 38 Code of Regulations, Part 4.  It was 
noted that VA considered the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the symptoms on employment.  It was further noted 
that the veteran could submit information regarding treatment 
records, recent Social Security determinations, and 
statements from employers as to job performance, lost time, 
and other information regarding how the condition affected 
his ability to work.  He was subsequently afforded additional 
opportunity to submit evidence, and did so.  He has waived 
his right to have such additional evidence considered by the 
RO through a written waiver dated in August 2007.  Therefore, 
there was no prejudice as a result of the timing of the 
notifications.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed with regard to the claims addressed on the 
merits in this decision, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded VA examinations.  His 
service medical records and post-service treatment records 
have been obtained.  The veteran was also afforded a personal 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Initial Disability Rating for Major Depressive Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  38 C.F.R. § 4.1.

The veteran contends that his service-connected major 
depression is more severe than the current 30 percent rating 
evaluation reflects.  He asserts that a 50 percent rating is 
warranted.  His disorder is evaluated under Diagnostic Code 
9434 which provides that a 30 percent rating is warranted 
when post-traumatic stress disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board has considered the full history of the veteran's 
service-connected disorder.  As noted above, the veteran has 
previously established service connection for multiple 
orthopedic disabilities.  In a decision of April 2004, the RO 
granted secondary service connection for major depression.

During the hearing held before the undersigned Acting 
Veterans Law Judge in August 2007, the veteran recounted that 
he had become depressed due to the rejections that his 
service-connected disabiities had caused him to endure.  He 
said that his depression affected his mood and motivation.  
He reported experiencing hallucinations, and at times felt 
like his mother was sitting right next to him.  He further 
reported that he was beginning to have problems with his 
memory.  He stated that he believed that he was still making 
good decisions but that he sometimes doubted himself.  He 
said that he had very few friends.  The veteran's daughter 
presented corroborating testimony, and stated that she had 
noticed that the veteran had problems remembering things, and 
that he sometimes "talked weird."  She further stated that 
he was depressed most of the time.  

The relevant medical evidence includes numerous VA 
psychiatric treatment records, plus the report of a VA 
psychiatric examination conducted in April 2004.  The 
psychiatric examination report reflects that the examiner 
reviewed the claims file.  The veteran reported that he felt 
unproductive and disgusted after sustaining injuries in a car 
accident in service.  It was noted that he had attempted to 
obtain a graduate equivalency degree three times, but had 
failed each time.  He reported that he could not work and was 
worried about losing his home.  As a result of these 
stresses, he had a depressed mood.  He reported feeling 
depressed most every day, and having feelings of rage.  He 
admitted that he isolated himself from others because he felt 
so ashamed and guilty.  He also reported tearfulness for no 
reason three or four times a week, along with feelings of 
worthlessness and sleep disturbance.  He reported thoughts of 
suicide but explained that he would not kill himself.  He 
reported a history of one suicide attempt years ago when he 
took an overdoes of "speed."  The VA examiner noted that 
when the veteran explained his symptoms, he appeared angry, 
and banged his hand on the arm of the chair several times.  
He reportedly refused to make eye contact.  He reported that 
he had been married ten years, and that the marriage was 
conflict ridden.  He reported that he had last worked in 2002 
at which time he was dismissed due to his knee problems.  

On mental status examination, the veteran was alert and 
oriented.  He appeared well groomed, and clean.  Motor 
activity was aggravated, but concentration and attention were 
normal.  He made no eye contact throughout the interview.  He 
was irritable, angry, tense and depressed.  The volume of his 
speech increased when he was agitated.  His speech was 
coherent and relevant.  There was no evidence of a thought 
disorder or psychosis.  Memory for recent and remote events 
appeared intact.  Insight and judgment were fair.  Impulse 
control was poor, and decision making ability appeared 
somewhat compromised at times.  The veteran denied current 
suicidal ideation, plan or intent, but did admit to thoughts 
of suicide at times.  The examiner concluded that the 
veteran's depression was caused by his service-connected 
disabilities, and that it was affecting his ability to make a 
living.  It was further noted that he had restricted 
functioning both occupationally and socially.  The diagnosis 
was major depressive episodes, moderate.  The examiner 
assigned a Global Assessment of Functioning Score of 40.  

The VA treatment records show that the veteran has been seen 
on a regular basis for VA mental health counseling.  For 
example, a VA psychiatry note dated in October 2005 reflects 
that the veteran stated that he was frustrated because he 
could not do anything that he wanted to do.  He reported that 
physical problems limited his movement.  He said that he 
slept well with his medications, but sometimes still woke up 
at night.  He reported paranoid ideations.  On examination, 
he was alert and cooperative.  He was causally groomed with 
good eye contact.  He was logical and goal directed.  His 
memory was good.   Cognitive functions were intact.  There 
were no homicidal ideations.  Insight and judgment were good.  

More recently, in April 2007, a VA psychiatry note reflects 
that the veteran was noted to have a constricted affect.  His 
speech was low toned, but coherent and goal directed.  Memory 
was good, and he was oriented.  There was no homicidal or 
suicidal ideation.  Other VA medical treatment records 
contain similar information.  

Based on the foregoing evidence, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
overall disability picture is that the service-connected 
major depression symptoms have for the entire period of 
initial rating more nearly approximated the criteria for a 50 
percent rating of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood; flattened affect; 
impairment of short and long-term memory; impaired judgment; 
and difficulty in establishing and maintaining effective work 
and social relationships.  Findings or reported symptoms 
comparable to these symptoms contemplated by a 50 percent 
disability rating are reflected throughout the medical 
evidence.  The VA examination report of April 2004 reflects 
that the examiner specifically noted that there was both 
occupational and social impairment.  The veteran's agitation 
during that examination is consistent with a finding of a 
disturbed mood.  The examiner also noted impaired judgment as 
decision making ability was noted to be compromised.  The 
finding of a constricted affect in the VA treatment record of 
April 2007 is comparable to the flat affect contemplated for 
a 50 percent disability rating.  

The Board also notes that it is not required that all 
findings contemplated under the rating criteria for a 
particular rating be shown to exist.  See 38 C.F.R. § 4.21.  
Accordingly, the Board finds that a 50 percent rating is 
warranted for the entire period of initial rating claim.    

The Board further finds, however, that the veteran's service-
connected major depressive disorder has not for any period of 
initial rating claim resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  
Such findings or symptoms for a 70 percent are generally are 
not reflected in the evidence of record.  

The examination reports and other evidence shows that the 
veteran's symptoms do not more nearly approximate the 
symptoms contemplated by a 70 percent rating.  For example, 
it was noted in the VA treatment records that he does not 
have current suicidal or homicidal ideation.  There has never 
been any mention of obsessional rituals or spatial 
disorientation.  His speech has been described as coherent 
and goal directed.  The examination report and records 
reflect that he was noted to be appropriately attired and 
groomed.  His memory has not been noted to be significantly 
impaired to the degree contemplated.  Regarding the ability 
to maintain a relationship, the Board notes that the veteran 
has had difficulty in that area, but has remained married.  
Also, there has been no variation in the severity of symptoms 
to warrant a staged rating.  Accordingly, the Board finds 
that the criteria for a disability rating higher than 50 
percent for service-connected major depression are not met 
for any period of the initial rating claim.  

Increased Rating for Malunion of the Left Femur

Under Diagnostic Code 5255, a 10 percent rating is warranted 
if residuals of a femur fracture result in slight knee or hip 
disability.  A 20 percent rating is warranted if there is 
moderate disability.  A 30 percent rating is warranted if 
there is marked knee or hip disability.  A 60 percent rating 
is warranted if there is fracture of the surgical neck of the 
femur with false joint.  A 60 percent rating may also be 
granted for fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, with weightbearing 
preserved with aids of a brace.  An 80 percent rating is 
warranted for fracture of the shaft or anatomical neck of the 
femur with nonunion and loose motion (spiral or oblique 
fracture).  38 C.F.R. § 4.71a. 

The Board also notes that such a disorder may potentially be 
rated on the basis of any limitation of motion which results 
from the disorder.  An illustration contained in 38 C.F.R. 
§ 4.71, Plate II, shows that normal flexion of the hip is 
from 0 to 125 degrees, and normal abduction of the hip is 
from 0 to 45 degrees.  Under Diagnostic Code 5251, a 10 
percent rating is warranted if extension of the thigh is 
limited to 5 degrees.  Under Diagnostic Code 5252, a 10 
percent rating is warranted if flexion of the thigh is 
limited to 45 degrees.  A 20 percent rating is warranted if 
flexion of the thigh is limited to 30 degrees.  A 30 percent 
rating is warranted if flexion is limited to 20 degrees.  A 
40 percent rating is warranted if flexion is limited to 10 
degrees.  38 C.F.R. § 4.71a. 

The Court has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The evidence which has been developed in connection with the 
current claim includes testimony given by the veteran during 
a hearing held in August 2007.  He recounted that he broke 
his left leg in service, and that this later resulted in the 
need for right and left knee replacements.  The veteran said 
that he could no longer work doing boat building because of 
the required of standing, kneeling and squatting.  The 
veteran reported using a cane for balance and stability.  On 
the day of the personal hearing, he was in a wheel chair 
because of the recent left knee replacement surgery.  The 
veteran's daughter provided corroborating testimony.  For 
example, she reported that she had seen the veteran fall down 
in his yard.    

The report of a disability evaluation examination conducted 
by VA in September 2002 reflects that the veteran had a 
history of breaking his left femur in 1975 due to a car 
accident.  Surgery was performed at that time to repair the 
femur.  He recounted that over the past 25 years he had 
continuous left leg and knee pain  which worsened with 
prolonged standing and was alleviated with rest.  The veteran 
reported taking over-the-counter non-steroidal anti-
inflammatory medications for pain relief.  

On physical examination, the left knee had flexion from zero 
to 140 degrees which was normal.  The leg lengths were 
measured and they were symmetric and equal at 37 inches.  
There was no swelling or erythema of either knee joint.  The 
impression was bilateral knee pain which was as likely as not 
due to degenerative joint disease/ osteoarthritis.  

VA outpatient medical treatment records show that the veteran 
has been seen on a number of occasions for complaints 
pertaining to his service-connected disabiities.  However, 
the records generally do not contain specific findings 
regarding the left femur as they tend to be more focused on 
the service-connected knee disabilities and the spine 
disability.  A VA treatment noted dated in October 2002 
reflects that the veteran reported having persistent pain in 
his left thigh.  An orthopedic clinic record dated in March 
2003 reflects a pertinent diagnosis of status post fracture 
in left femur healed.  

The Board finds that the malunion of the left femur, status 
post closed fracture of the proximal femoral shaft, has not 
for an period resulted in fracture of the surgical neck of 
the femur with a false joint, or fracture of the shaft or 
anatomical neck of the femur with nonunion has not resulted 
in fracture of the surgical neck of the femur with a false 
joint, or fracture of the shaft or anatomical neck of the 
femur with nonunion.  The left femur disability also has not 
limited motion of the thigh to less than 20 degrees.  Such 
findings are not contained in any of the evidence which is of 
record, nor has the veteran asserted the existence of such 
findings in his testimony.  The medical evidence shows that 
the fracture is healed without any such findings.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent for  malunion of the 
left femur, status post closed fracture of the proximal 
femoral shaft, for any period of claim, are not met.  



TDIU

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability (TDIU).  
He asserts that he experiences severe back and leg 
impairment, and that this prevents him from lifting objects, 
bending down, standing, or walking any distance.  He further 
states that, because he has only been employed as a boat 
builder and in construction, the disabilities caused him to 
retire early.  

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities (Schedule) 
prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities include major 
depressive disorder, now rated as 50 percent disabling; 
malunion of the left femur status post closed treatment of 
proximal femoral shaft fracture with external rotation 
deformity, rated as 30 percent disabling; degenerative 
changes of the right knee, rated as 30 percent disabling; 
degenerative joint disease with degenerative disc disease of 
the lumbar spine, with limitation of motion, rated as 20 
percent disabling; degenerative joint disease of the left 
knee, rated as 10 percent disabling; and degenerative joint 
disease with degenerative disc disease of the lumbar spine, 
rated as 10 percent disabling.  The combined rating is 90 
percent.  Thus, his combined service-connected rating meets 
the initial percentage criteria of 38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are described in 
the evidence summarized above.  The undisputed evidence shows 
that the veteran has completed a 9th grade education.  He has 
occupational experience working as a boat builder and doing 
construction.  He reported that he became too disabled to 
work in 2002.  

The Board finds that there is objective evidence that the 
service-connected disabilities render the veteran unable to 
work.  A letter dated in November 2002 from the veteran's 
employer reflects that he was terminated effective December 
1, 2002 because he was unable to return to work.  It was 
noted in the letter that a letter from the veteran's treating 
physician had noted that the veteran had arthritis in his 
knee which would not allow him to return to his position as 
an assembler.  

The Board further notes that the veteran's medical treatment 
records, such as a VA orthopedic clinic record dated in 
October 2002, reflect that the veteran was advised that he 
had degenerative type conditions which really limited his 
activities, especially the ability to bend, lift or carry.  
The VA physician noted that the veteran had been working at a 
boat manufacturing plant which required a lot of physical 
activity, and that he was just not able to do that because of 
the degenerative changes of his back and knees which would 
prevent him from returning to that type of work.  Similarly, 
a VA physical therapy consultation note dated in June 2003 
reflects that the veteran was found to have limitations with 
respect to lifting, carrying, and other physical 
capabilities.  

A decision from the U.S. Social Security Administration 
reflects that the veteran was found to be disabled from 
employment effective May 2002.  That decision was based 
primarily on consideration of a back disorder and 
osteoarthrosis.  

The Board finds that the evidence of record shows that the 
veteran's service-connected disability is of such nature and 
severity as to prevent him from securing or following all 
types of substantially gainful employment consistent with his 
educational background and occupational experience.  The 
veteran's only occupational experience is in construction and 
boat building, and such occupations would require substantial 
physical capabilities which are precluded by the impairment 
due to his service-connected back disability, knee 
disabilities, and residuals of femur fracture.  In addition 
to the physical limitations, the veteran's service-connected 
major depressive disorder produces occupational and social 
impairment and difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, the 
Board concludes that the criteria for a TDIU are met.  


ORDER

A 50 percent initial disability rating for major depressive 
disorder, for the entire period of claim, is granted.  

An increased rating in excess of 30 percent for malunion of 
the left femur, status post closed fracture of the proximal 
femoral shaft, for any period of claim, is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.  




REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board has noted that the veteran was 
afforded a spine examination by VA in 2001; however, a more 
current examination is needed to allow proper assessment of 
the current severity of the disorder.  In addition, that 
examination report does not include all information necessary 
to judge the severity of the disorder under the revised 
criteria for rating disabilities of the spine, the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes and the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2007).  

The Board also notes that, at the personal hearing in August 
2007, the veteran reported having recently undergone a left 
knee replacement.  The records of all treatment for the left 
knee should be obtained.  In addition, the veteran should be 
afforded an examination to determine the current severity of 
degenerative joint disease of the left knee.  

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should obtain all recent 
medical records pertaining to treatment 
for the lumbar spine and left knee 
disabilities.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
degenerative joint disease and 
degenerative disc disease of the lumbar 
spine and degenerative joint disease of 
the left knee.  Any appropriate X-rays or 
other studies should be performed and the 
interpretations should be associated with 
the claims file.  

The examiner should describe in detail 
all manifestations of current disability 
due to the service-connected degenerative 
joint disease and degenerative disc 
disease of the lumbar spine and 
degenerative joint disease of the left 
knee.  All findings necessary to evaluate 
the veteran's spine disorder under the 
General Rating Formula for Diseases and 
Injuries of the Spine as well as under 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes should be provided.   The 
examiner should state the range of motion 
of the veteran's lumbosacral spine and 
left knee, in degrees.  

The examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion, extension, or 
rotation at which pain begins to occur, 
and the point at which motion is impeded 
due to pain.  The examiner should attempt 
to quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use.  The examiner should 
identify the limitations on activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, and considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disability upon his 
ordinary activity.  

The examiner should specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  A 
complete rationale should be provided for 
all opinions offered.    

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, the examination report should be 
returned, along with the claims file, for 
immediate corrective action. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased rating for degenerative joint 
disease and degenerative disc disease of 
the lumbar spine and for an increased 
rating for left knee degenerative joint 
disease.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


